DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 7, 8, 9, 11, 12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2007/0227466) in view of Cremades et al. (WO 9533368).
Regarding Claim 1, Tsai teaches an animal waste collection wearable, comprising: a harness member (harness unit 3) configured for mounting to a body of an animal, the harness member configured to cover at least a portion of a hind end of the animal (Figure 1), the harness member comprising: an opening at a distal portion of the harness member (opening 210; Figure 2), the opening configured to expose a tail and an anal area of the animal when the harness member is secured to the body of the animal (Figure 1), a plurality of leg strap members configured to wrap around at least hind legs of the animal (side trailing straps 35), the plurality of leg strap members extending from a bottom end of each of a left arm and a right arm of the opening and releasably engage with a fastening means at a proximal portion of the harness member for mounting the harness member to the body of the animal (Figures 1 and 2), and a first bag fastening member and a second bag fastening member configured proximate to a top end and the bottom end of each of the left arm and the right arm of the opening, respectively (magnetic unit 22 and magnetic tablets 221; Figure 2); and a waste collection bag (bag 43) removably mounted at the distal portion of the harness member through the first bag fastening member and the second bag fastening member to conceal the opening and for complete entrapment of the anal area of the animal, wherein the waste collection bag is configured to collect excrement of the animal (“a collecting device attached magnetically and detachably to the supporting base” Paragraph [0008]).
Tsai fails to teach the animal waste collection wearable wherein the first bag fastening member and second bag fastening member are hooks.
However, Cremades teaches the animal waste collection wearable wherein the first bag fastening member and second bag fastening member are hooks (anchoring means/pivots 9; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bag fastening members of Tsai with the hooks of Cremades, in order to connect the bag to the harness without catching fur or skin in the fastener and injuring the animal.
Regarding Claim 2, Tsai and Cremades teach the animal waste collection wearable of Claim 1.
Tsai fails to teach the animal waste collection wearable, wherein the waste collection bag comprises: a first strap member and a second strap member configured on a first side and a second side of the waste collection bag, respectively, the first strap member and the second strap member adapted to releasably engage with the first hook member and the second hook member, respectively for mounting the waste collection bag to the harness member.
However, Cremades teaches the animal waste collection wearable, wherein the waste collection bag (bag 4) comprises: a first strap member and a second strap member (Figure 1) configured on a first side and a second side of the waste collection bag, respectively, the first strap member and the second strap member adapted to releasably engage with the first hook member and the second hook member (anchoring means 9), respectively for mounting the waste collection bag to the harness member (“stretching each of the extensions of the bag, containing the holes (10), elastically until hooking each of the holes (10) in the pivots (9)” Page 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the waste collection bag of Tsai with the strap members of Cremades, in order to easily and carefully remove the waste bag without making a mess or without the user having to place their fingers near the animal’s excrement.
Regarding Claim 3, Tsai and Cremades teach the animal waste collection wearable of Claim 2. Tsai further teaches the animal waste collection wearable, wherein the waste collection bag is configured to assume at least one of a collapsed form and an expanded form (“the collecting 
Regarding Claim 6, Tsai and Cremades teach the animal waste collection wearable of Claim 1. Tsai further teaches the animal waste collection wearable, wherein the opening is a U-shaped structure when the harness member is mounted to the animal (U-shaped bracket 41; Figure 2).
Tsai fails to teach the animal waste collection wearable, wherein the opening is an inverted U-shape. 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the U-shape opening of Tsai with an inverted U-shape opening, in order to prevent excrements from falling out of the bag and into the harness during detachment, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding Claim 7, Tsai and Cremades teach the animal waste collection wearable of Claim 1. Tsai further teaches the animal waste collection wearable, wherein the harness member further comprises an adjustable strap member (front tailing strap 32; Figure 1) including a first end secured to the proximal portion of the harness (harness unit 3) member and a second end configured with a fastening mechanism to releasably engage with a securing element (clip, not labeled, Figure 1) configured on a collar (neck collar 33) secured to a neck of the animal, wherein the fastening mechanism is engaged with the securing element by adjusting a length of the adjustable strap member based on a torso length of the animal (Figure 2).
Regarding Claim 8, Tsai and Cremades teach the animal waste collection wearable of Claim 7. Tsai further teaches the animal waste collection wearable, wherein the adjustable strap member (front tailing strap 32) comprises a strap keeper (clamping unit 7), the strap keeper configured to secure a remaining length of the adjustable strap member upon adjustment of the length of the adjustable strap member (“the clamping unit 7 is used to bind an end portion 321 of the front strap 32” Paragraph [0029]).
Regarding Claim 9, Tsai and Cremades teach the animal waste collection wearable of Claim 1. Tsai further teaches the animal waste collection wearable, wherein the first hook member and the second hook member (magnetic unit 22 and magnetic tablets 221) are mounted at an angle relative to an exposed surface of the harness member (Figure 3).
Regarding Claim 11, Tsai teaches an animal waste collection wearable, comprising: a harness member (harness unit 3) configured for mounting to a body of an animal, the harness member configured to cover at least a portion of a hind end of the animal (Figure 1), the harness member comprising: an opening at a distal portion of the harness member (opening 210; Figure 2), the opening configured to expose a tail and an anal area of the animal when the harness member is secured to the body of the animal (Figure 1), a plurality of leg strap members configured to wrap around at least hind legs of the animal (side trailing straps 35), the plurality of leg strap members extending from a bottom end of each of a left arm and a right arm of the opening and releasably engage with a fastening means at a proximal portion of the harness member for mounting the harness member to the body of the animal (Figures 1 and 2), and a first bag fastening member and a second bag fastening member configured proximate to a top end and the bottom end of each of the left arm and the right arm of the opening, respectively (magnetic unit 22 and magnetic tablets 221; Figure 2); and a waste collection bag (bag 43) removably mounted at the distal portion of the harness member through the first bag fastening 
Tsai fails to teach the animal waste collection wearable wherein the first bag fastening member and second bag fastening member are hooks and the waste collection bag comprising: a first strap member and a second strap member configured on a first side and a second side of the waste collection bag, respectively, the first strap member and the second strap member adapted to releasably engage with the first hook member and the second hook member, respectively, for mounting the waste collection bag to the harness member.
However, Cremades teaches the animal waste collection wearable wherein the first bag fastening member and second bag fastening member are hooks (anchoring means/pivots 9; Figure 1) and the waste collection bag (bag 4) comprising: a first strap member and a second strap member (Figure 1) configured on a first side and a second side of the waste collection bag, respectively, the first strap member and the second strap member adapted to releasably engage with the first hook member and the second hook member (anchoring means 9), respectively for mounting the waste collection bag to the harness member (“stretching each of the extensions of the bag, containing the holes (10), elastically until hooking each of the holes (10) in the pivots (9)” Page 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bag fastening members of Tsai with the hooks of Cremades, in order to connect the bag to the harness without catching fur or skin in the fastener and injuring the animal, and to have provided the waste collection bag of Tsai with 
Regarding Claim 12, Tsai and Cremades teach the animal waste collection wearable of Claim 11. Tsai further teaches the animal waste collection wearable, wherein the waste collection bag is configured to assume at least one of a collapsed form and an expanded form (“the collecting bag 43 has a diameter much larger than the length of the first and second pads 21, 41 and is collapsible” Paragraph [0034]), wherein the waste collection bag conceals the opening exposing the anal area of the animal in the collapsed form and assumes the expanded form when the excrement of the animal enters the waste collection bag from the anal area of the animal (Figure 1).
Regarding Claim 15, Tsai and Cremades teach the animal waste collection wearable of Claim 11. Tsai further teaches the animal waste collection wearable, wherein the opening is a U-shaped structure when the harness member is mounted to the animal (U-shaped bracket 41; Figure 2).
Tsai fails to teach the animal waste collection wearable, wherein the opening is an inverted U-shape. 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the U-shape opening of Tsai with an inverted U-shape opening, in order to prevent excrements from falling out of the bag and into the harness during detachment, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding Claim 16, Tsai teaches an animal waste collection wearable, comprising: a harness member (harness unit 3) configured for mounting to a body of an animal, the harness member configured to cover at least a portion of a hind end of the animal (Figure 1), the harness 
Tsai fails to teach the animal waste collection wearable wherein the first bag fastening member and second bag fastening member are hooks and the waste collection bag comprising: a first strap member and a second strap member configured on a first side and a second side of the 
However, Cremades teaches the animal waste collection wearable wherein the first bag fastening member and second bag fastening member are hooks (anchoring means/pivots 9; Figure 1) and the waste collection bag (bag 4) comprising: a first strap member and a second strap member (Figure 1) configured on a first side and a second side of the waste collection bag, respectively, the first strap member and the second strap member adapted to releasably engage with the first hook member and the second hook member (anchoring means 9), respectively for mounting the waste collection bag to the harness member (“stretching each of the extensions of the bag, containing the holes (10), elastically until hooking each of the holes (10) in the pivots (9)” Page 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bag fastening members of Tsai with the hooks of Cremades, in order to connect the bag to the harness without catching fur or skin in the fastener and injuring the animal, and to have provided the waste collection bag of Tsai with the strap members of Cremades, in order to easily and carefully remove the waste bag without making a mess or without the user having to place their fingers near the animal’s excrement.
Regarding Claim 20, Tsai and Cremades teach the animal waste collection wearable of Claim 16. Tsai further teaches the animal waste collection wearable, wherein the opening is a U-shaped structure when the harness member is mounted to the animal (U-shaped bracket 41; Figure 2).
Tsai fails to teach the animal waste collection wearable, wherein the opening is an inverted
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the U-shape opening of Tsai with an inverted U-shape opening, in order to prevent excrements from falling out of the bag and into the harness during detachment, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 4, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cremades as applied to claims 1, 11, and 16 above, and further in view of Lenz (US 2014/0007820).
Regarding Claim 4, Tsai and Cremades teach the animal waste collection wearable of Claim 2. Tsai further teaches the animal waste collection wearable, wherein the waste collection bag further comprises: an aperture configured to receive the excrement of the animal (inlet 430; Figure 5); a string member configured proximate to the aperture (string 6), wherein a proximal end of the string member is secured to a third side of the waste collection bag (Figure 6); wherein the waste collection bag receives the excrement of the animal through the aperture (inlet 430) in the open position and the waste collection bag filled with the excrement is sealed upon detaching from the harness member in the closed position (Figure 10).
Tsai fails to teach a ring member configured on a distal end of the string member, the ring member configured to releasably engage with a latching member mounted on a central portion of the harness member; and a closure member slidably mounted to the string member and adapted to move along a length of the string member for configuring the waste collection bag to an open position and a closed position.
However, Lenz teaches a ring member configured on a distal end of the string member (tail cord 14), the ring member (unlabeled, Figures 4 and 5) configured to releasably engage with a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the waste bag string of Tsai with the ring and closure member of Lenze, in order to properly seal the bag without the user having to place their fingers near the animal’s excrement.
Regarding Claim 13, Tsai and Cremades teach the animal waste collection wearable of Claim 11. Tsai further teaches the animal waste collection wearable, wherein the waste collection bag further comprises: an aperture configured to receive the excrement of the animal (inlet 430; Figure 5); a string member configured proximate to the aperture (string 6), wherein a proximal end of the string member is secured to a third side of the waste collection bag (Figure 6); wherein the waste collection bag receives the excrement of the animal through the aperture (inlet 430) in the open position and the waste collection bag filled with the excrement is sealed upon detaching from the harness member in the closed position (Figure 10).
Tsai fails to teach a ring member configured on a distal end of the string member, the ring member configured to releasably engage with a latching member mounted on a central portion of the harness member; and a closure member slidably mounted to the string member and adapted to move along a length of the string member for configuring the waste collection bag to an open position and a closed position.
However, Lenz teaches a ring member configured on a distal end of the string member (tail cord 14), the ring member (unlabeled, Figures 4 and 5) configured to releasably engage with a latching member mounted on a central portion of the harness member (Figure 5); and a closure 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the waste bag string of Tsai with the ring and closure member of Lenze, in order to properly seal the bag without the user having to place their fingers near the animal’s excrement.
Regarding Claim 17, Tsai and Cremades teach the animal waste collection wearable of Claim 16. Tsai further teaches the animal waste collection wearable, wherein the waste collection bag further comprises: an aperture configured to receive the excrement of the animal (inlet 430; Figure 5); a string member configured proximate to the aperture (string 6), wherein a proximal end of the string member is secured to a third side of the waste collection bag (Figure 6); wherein the waste collection bag receives the excrement of the animal through the aperture (inlet 430) in the open position and the waste collection bag filled with the excrement is sealed upon detaching from the harness member in the closed position (Figure 10).
Tsai fails to teach a ring member configured on a distal end of the string member, the ring member configured to releasably engage with a latching member mounted on a central portion of the harness member; and a closure member slidably mounted to the string member and adapted to move along a length of the string member for configuring the waste collection bag to an open position and a closed position.
However, Lenz teaches a ring member configured on a distal end of the string member (tail cord 14), the ring member (unlabeled, Figures 4 and 5) configured to releasably engage with a latching member mounted on a central portion of the harness member (Figure 5); and a closure member (cord clamp 20) slidably mounted to the string member and adapted to move along a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the waste bag string of Tsai with the ring and closure member of Lenze, in order to properly seal the bag without the user having to place their fingers near the animal’s excrement.
Regarding Claim 18, Tsai, Cremades, and Lenz teach the animal waste collection wearable of Claim 17. Tsai further teaches the animal waste collection wearable, wherein the waste collection bag is configured to assume at least one of a collapsed form and an expanded form (“the collecting bag 43 has a diameter much larger than the length of the first and second pads 21, 41 and is collapsible” Paragraph [0034]), wherein the waste collection bag conceals the opening exposing the anal area of the animal in the collapsed form and assumes the expanded form when the excrement of the animal enters the waste collection bag from the anal area of the animal (Figure 1).
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cremades and Lenz as applied to claims 4 and 17, above, and further in view of Naiztat (US 4156402).
Regarding Claim 5, Tsai, Cremades, and Lenz teach the animal waste collection wearable of Claim 4.
Tsai fails to teach the animal waste collection wearable, wherein the waste collection bag further comprises a first cardboard member and a second cardboard member configured on the first side and the second side of the waste collection bag, respectively, the first cardboard member and the second cardboard member configured for proper entrapment of the anal area and for preventing the excrement from coming out through the aperture.
However, Naiztat teaches The animal waste collection wearable as claimed in claim 4, wherein the waste collection bag further comprises a first cardboard member and a second cardboard member configured on the first side and the second side of the waste collection bag, respectively (frame member 12; Figure 2; “The bag and the frame may be made of materials other than plastic, such as paper, fabric, cardboard and the like.” Col. 4 lines 2-4), the first cardboard member and the second cardboard member configured for proper entrapment of the anal area and for preventing the excrement from coming out through the aperture (Figures 1a and 3a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have profided the waste collection bag of Tsai with the cardboard members of Naiztat, in order to prevent excretion from falling out of the bag while also keeping the disposables biodegradable.
Regarding Claim 19, Tsai, Cremades, and Lenz teach the animal waste collection wearable of Claim 17.
Tsai fails to teach the animal waste collection wearable, wherein the waste collection bag further comprises a first cardboard member and a second cardboard member configured on the first side and the second side of the waste collection bag, respectively, the first cardboard member and the second cardboard member configured for proper entrapment of the anal area and for preventing the excrement from coming out through the aperture of the waste collection bag.
However, Naiztat teaches The animal waste collection wearable as claimed in claim 4, wherein the waste collection bag further comprises a first cardboard member and a second cardboard member configured on the first side and the second side of the waste collection bag, respectively (frame member 12; Figure 2; “The bag and the frame may be made of materials 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have profided the waste collection bag of Tsai with the cardboard members of Naiztat, in order to prevent excretion from falling out of the bag while also keeping the disposables biodegradable.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cremades as applied to claim 11, above, and further in view of Naiztat (US 4156402).
Regarding Claim 14, Tsai and Cremades teach the animal waste collection wearable of Claim 11.
Tsai fails to teach the animal waste collection wearable, wherein the waste collection bag further comprises a first cardboard member and a second cardboard member configured on the first side and the second side of the waste collection bag, respectively, the first cardboard member and the second cardboard member configured for proper entrapment of the anal area and for preventing the excrement from coming out through the aperture.
However, Naiztat teaches The animal waste collection wearable as claimed in claim 4, wherein the waste collection bag further comprises a first cardboard member and a second cardboard member configured on the first side and the second side of the waste collection bag, respectively (frame member 12; Figure 2; “The bag and the frame may be made of materials other than plastic, such as paper, fabric, cardboard and the like.” Col. 4 lines 2-4), the first cardboard member and the second cardboard member configured for proper entrapment of the anal area and for preventing the excrement from coming out through the aperture (Figures 1a and 3a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have profided the waste collection bag of Tsai with the cardboard members of Naiztat, in order to prevent excretion from falling out of the bag while also keeping the disposables biodegradable.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cremades as applied to claim 1, above, and further in view of Muse (US 9713316).
 Regarding Claim 10, Tsai and Cremades teach the animal waste collection wearable of Claim 1. 
Tsai fails to teach the animal waste collection wearable, wherein the harness member is of a pentagon-shaped structure.
However, Muse teaches the animal waste collection wearable, wherein the harness member (panel 58) is of a pentagon-shaped structure (Figures 1 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the harness of Tsai with the pentagon shape of Muse, in order to fully cover the hind quarters of the animal and prevent the harness from slipping out of position, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. John (US 2015/0189859), Stoccardo (US 2014/0144392), Lee (US 2014/0238315), Morman (US 2011/0303162), and Hang-Fu (US 5386802) are considered relevant prior art as they pertain to pet waste collection wearables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642